SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER THIS SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER, dated as of February 7, 2014 (the “Agreement”), is entered into among Ruby Tuesday, Inc., a Georgia corporation (the “Borrower”), the Guarantors, the Lenders party hereto and Bank of America, N.A., as administrative agent for the Lenders (in such capacity, the “Administrative Agent”).All capitalized terms used herein and not otherwise defined herein shall have the meanings given to such terms in the Credit Agreement (as defined below). RECITALS WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent entered into that certain Revolving Credit Agreement dated as of December 3, 2013 (as amended by that certain First Amendment to Revolving Credit Agreement and Waiver dated as of January 10, 2014 and as further amended or modified from time to time, the “Credit Agreement”); WHEREAS, in November of 2013, three employees of the Borrower were terminated, which termination led to the Borrower’s repurchase of Equity Interests of the Borrower held by such employees in an amount equal to approximately $35,000 (the “Share Repurchase”); WHEREAS, such Share Repurchase may have violated the terms of Section 8.4 of the Credit Agreement (the “Existing Event of Default”); WHEREAS, the Borrower has requested that the Lenders waive the Existing Event of Default and amend the Credit Agreement as set forth below, in each case subject to the terms and conditions specified in this Agreement; NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Incorporation of Recitals.The recitals to this Agreement are incorporated fully and made a part of this Agreement. 2.Reaffirmation.Each of the Loan Parties acknowledges and reaffirms (a) that it is bound by all of the terms of the Credit Agreement and the other Loan Documents to which it is a party and (b) that it is responsible for the observance and full performance of all Obligations, including without limitation, the repayment of the Loans and reimbursement of any drawings on a Letter of Credit.Without limiting the generality of the preceding sentence, each of the Guarantors restates and reaffirms that it guarantees the prompt payment when due of all Obligations, in accordance with, and pursuant to the terms of the Credit Agreement.Furthermore, the Loan Parties acknowledge and confirm (i) that the Administrative Agent and the Lenders have performed fully all of their respective obligations under the Credit Agreement and the other Loan Documents and (ii) by entering into this Agreement, the Lenders do not waive (except as specifically provided in Section 3 hereof) or release any term or condition of the Credit Agreement or any of the other Loan Documents or any of their rights or remedies under such Loan Documents or applicable law or any of the obligations of the Loan Parties thereunder. 3.Waiver.Subject to the other terms and conditions of this Agreement, to the extent it constituted an Event of Default, the Administrative Agent and the Lenders agree to waive the Existing Event of Default.The waiver set forth herein shall be effective only in this specific instance and shall not obligate the Lenders or the Administrative Agent to waive any other Default or Event of Default, now 1 existing or hereafter arising.This waiver is limited solely to the matters described in the first sentence of this Section 3 as of the date hereof, and nothing contained in this Agreement shall (a) modify the Loan Parties’ obligations to comply fully with all duties, terms, conditions or covenants contained in the Credit Agreement and the other Loan Documents or (b) be deemed to constitute a waiver of any other rights or remedies the Administrative Agent or any Lender may have under the Credit Agreement or any other Loan Documents or under applicable law.This is a one-time waiver, and the Administrative Agent and the Lenders shall have no obligation to amend, modify or waive any provision of the Credit Agreement or any other Loan Document in the future.The provisions and agreements set forth in this Agreement shall not establish a custom or course of dealing or conduct between the Administrative Agent, the Issuing Bank, any Lender, the Borrower or any other Loan Party. 4.Amendment.Section 8.4 of the Credit Agreement is hereby amended by adding the following as a new clause (c) and renumbering the existing clause (c) as clause (d): (c)the Borrower may repurchase its Equity Interests or options, warrants or other rights to acquire its Equity Interests owned by former directors, officers and employees following the termination of service or employment of such directors, officers or employees or in connection with the death or disability of any such director, officer or employee; provided, however, that (i) the aggregate amount of any such repurchases shall not exceed $125,000 in any fiscal year and (ii) no Default or Event of Default has occurred or is continuing after giving effect to such repurchase; and 5.Conditions Precedent.This Agreement shall be effective upon satisfaction of the following conditions precedent: (a)receipt by the Administrative Agent of counterparts of this Agreement, duly executed by the Borrower, the Guarantors, the Administrative Agent and the Required Lenders; and (b)receipt by Moore & Van Allen PLLC, counsel to the Administrative Agent, of its fees and expenses incurred in connection with this Agreement. 6.Miscellaneous. (a) The Credit Agreement, and the obligations of the Loan Parties thereunder and under the other Loan Documents, are hereby ratified and confirmed and shall remain in full force and effect according to their terms. (b) Each Loan Party hereby represents and warrants as follows: (i)Each Loan Party has taken all necessary action to authorize the execution, delivery and performance of this Agreement. (ii)This Agreement has been duly executed and delivered by each Loan Party and constitutes the legal, valid and binding obligations of each Loan Party, enforceable in accordance with its terms, except as such enforceability may be subject to (A) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer, moratorium or similar laws affecting creditors’ rights generally and (B) general principles of equity (regardless of whether such enforceability is considered in a proceeding at law or in equity). 2 (iii)No consent, approval, authorization or order of, or filing, registration or qualification with, any court or governmental authority or third party is required in connection with the execution, delivery or performance by any Loan Party of this Agreement. (c) Each Loan Party represents and warrants to the Lenders that (i) the representations and warranties set forth in Article V of the Credit Agreement and in each other Loan Document are true and correct in all material respects (before and after giving effect to this Agreement) as of the date hereof with the same effect as if made on and as of the date hereof, except to the extent such representations and warranties expressly relate to an earlier date and (ii) no unwaived event has occurred and is continuing which constitutes a Default or an Event of Default. (d) This Agreement may be executed in any number of counterparts, each of which when so executed and delivered shall be an original, but all of which shall constitute one and the same instrument.Delivery of an executed counterpart of this Agreement by telecopy shall be effective as an original and shall constitute a representation that an executed original shall be delivered. (e)THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF GEORGIA. [remainder of page intentionally left blank] 3 Each of the parties hereto has caused a counterpart of this Agreement to be duly executed and delivered as of the date first above written. BORROWER:RUBY TUESDAY, INC. By: s/ Scarlett May Name: Scarlett May Title: Senior Vice President, Chief Legal Officer and Secretary GUARANTORS:RTBD, INC. By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT FINANCE, INC. By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RUBY TUESDAY GC CARDS, INC. By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT TAMPA FRANCHISE, L.P. By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT ORLANDO FRANCHISE, L.P. By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT SOUTH FLORIDA FRANCHISE, L.P. By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT NEW YORK FRANCHISE, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER RUBY TUESDAY, INC. RT SOUTHWEST FRANCHISE, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT MICHIANA FRANCHISE, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT FRANCHISE ACQUISITION, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT KENTUCKY RESTAURANT HOLDINGS, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT FLORIDA EQUITY, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RTGC, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT DETROIT FRANCHISE, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT MICHIGAN FRANCHISE, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER RUBY TUESDAY, INC. RT WEST PALM BEACH FRANCHISE, L.P. By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT NEW ENGLAND FRANCHISE, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT LONG ISLAND FRANCHISE, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RUBY TUESDAY, LLC By:s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT LAS VEGAS FRANCHISE, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT MINNEAPOLIS FRANCHISE, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT INDIANAPOLIS FRANCHISE, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT DENVER FRANCHISE, L.P. By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER RUBY TUESDAY, INC. RT OMAHA FRANCHISE, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT KCMO FRANCHISE, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT PORTLAND FRANCHISE, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT ST. LOUIS FRANCHISE, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT WESTERN MISSOURI FRANCHISE, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary QUALITY OUTDOOR SERVICES, INC. By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT AIRPORT, INC. By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT LOUISVILLE FRANCHISE, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER RUBY TUESDAY, INC. RT MCGHEE-TYSON, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT ONE PERCENT HOLDINGS, INC. By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT ONE PERCENT HOLDINGS, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT MINNEAPOLIS HOLDINGS, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT OMAHA HOLDINGS, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT DENVER, INC. By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT LOUISVILLE, INC. By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT ORLANDO, INC. By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER RUBY TUESDAY, INC. RT SOUTH FLORIDA, INC. By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT TAMPA, INC. By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT WEST PALM BEACH, INC. By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT NEW HAMPSHIRE RESTAURANT HOLDINGS, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT RESTAURANT SERVICES, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT NORTHERN CALIFORNIA FRANCHISE, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RTTA, LP By: s/ Scarlett May Name: Scarlett May Title: Vice President WOK HAY 2, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER RUBY TUESDAY, INC. RT DISTRIBUTING, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT O’TOOLE, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT SMITH, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RT MILLINGTON, LLC By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary 4, INC. By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RTTT, LLC By: s/ Scarlett May Name: Scarlett May Title: Manager RTT TEXAS, INC. By: s/ Scarlett May Name: Scarlett May Title: Vice President and Treasurer RT JONESBORO CLUB By: s/ Scarlett May Name: Scarlett May Title: Vice President and Treasurer SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER RUBY TUESDAY, INC. RT ARKANSAS CLUB, INC. By: s/ Scarlett May Name: Scarlett May Title: Secretary and Treasurer RUBY TUESDAY OF RUSSELLVILLE, INC. By: s/ Scarlett May Name: Scarlett May Title: Secretary and Treasurer RUBY TUESDAY OF CONWAY, INC. By: s/ Scarlett May Name: Scarlett May Title: Secretary and Treasurer RT KCMO KANSAS, INC. By: s/ Scarlett May Name: Scarlett May Title: Vice President and Secretary RUBY TUESDAY OF BRYANT, INC. By: s/ Scarlett May Name: Scarlett May Title: Secretary and Treasurer SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER RUBY TUESDAY, INC. ADMINISTRATIVE AGENT:BANK OF AMERICA, N.A., as Administrative Agent By s/ Erik M. Truette Name:Erik M. Truette Title:Assistant Vice President SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER RUBY TUESDAY, INC. LENDERS:BANK OF AMERICA, N.A., as a Lender and an Issuing Bank By s/ John Schmidt Name:John Schmidt Title:Senior Vice President SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER RUBY TUESDAY, INC. WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By s/ Maureen S. Malphus Name:Maureen S. Malphus Title:Vice President SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER RUBY TUESDAY, INC. REGIONS BANK, as a Lender By s/ Jay Sim Name:Jay Sim Title:Vice President SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND WAIVER RUBY TUESDAY, INC.
